DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 08/17/2022 has been entered.  Claims 3, 10, and 17 have been cancelled 1-2, 4-9, 11-16, 18-23 are pending in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0380056) hereinafter Lee cited by Applicant in view of Sosnin et al (US 2019/0208366) hereinafter Sosnin. L47 5/5
Regarding claim 1, Lee discloses a method for downlink (DL) transmitter (TX) beam sweeping (see [0080]), the UE may receive the multiple PRSs through beam sweeping of multiple reception beams) and user equipment (UE) TX/Receiver (RX) beam selection (see [0012]), [0045], [0144]), the method comprising: sweeping, by the UE, a plurality of antenna ports (see [0010], Abstract, [0120], [0124]) (see [0166]); estimating, by the configured UE in response to the sweeping, a plurality of signal location parameters (SLP) for the plurality of antenna ports and the plurality of PRS resources (see [0121], [0198], [0199]); selecting, by the configured UE, an antenna port from among plurality of antenna ports for a first PRS resource from among the plurality of PRS resources based upon the plurality of SLPs to provide a preferred antenna port for the first PRS resource (see [0045], [0083], [0093], [0120], [0144]); and reporting, by the configured UE, the preferred antenna port for the first PRS resource (see Abstract, [0083], [0191], [0123], [0124], illustrates that the UE should report, the BS may use beam IDs. However, instead of using the beam IDs, the BS may use resource information (e.g., a resource ID) for each beam to instruct the UE to measure and report the M beams. For example, although the BS may instruct the UE to report the PRS received power for beam IDs 1, 2, and 3, the BS may instruct the UE to measure and report the PRS received power for resource IDs 1, 2, and 3. Since the BS knows which beam is applied to each resource ID (e.g., a beam direction, a beam ID, etc.), the BS may obtain information on the PRS received power for each beam. Thus, when reporting the PRS measurement results to the BS, the UE may alsoreport PRS resource information (PRI) (e.g., PRS ID) and the PRS received power. For example, the UE may pair the PRS received power and the PRI together and then report the paired PRS received power and PRI. Specifically, the UE may report (RSRP 1, PRI 1) for PRS 1, (RSRP 2, PRI 2) for PRS 2,..., (RSRPN, PRIN) for PRS N. Although the RSRP is used as an example of a measurement value in this example, it is merely for convenience of description, the present disclosure is not limited thereto. Other measurement values (e.g., reception time, a received signal time difference (RSTD), etc.) may be paired with the PRI and then reported.  Lee Fails to explicitly disclose configuring a UE with a plurality of Positioning Reference Signal (PRS) resources to perform measurements of a plurality of signal location parameters (SLPs).
Sosnin discloses configuring a UE with a plurality of Positioning Reference Signal (PRS) resources to perform measurements of a plurality of signal location parameters (SLPs) (see Abstract, [0085] illustrates that the gNB 105 may receive, from a UE 102, one or more measurement reports that include sets of signal location parameters (SLPs), a set of SLPs for each of the TRPs 107. Each of the sets of SLPs may include an estimated propagation delay of one of the PRSs to the corresponding TRP 107. The gNB 105 may perform an iterative process to estimate a position of the UE 102. For a current iteration of the iterative process, the gNB 105 may determine a current estimate of the position of the UE 102 based on a current plurality of the sets of SLPs. For the current iteration of the iterative process, the gNB 105 may, for each of the sets of SLPs of the current plurality of the sets of SLPs, determine a cost function that compares: a distance based on a position of the corresponding TRP 107 and the current estimate of the position of the UE 102, and a distance based solely on the estimated propagation delay included in the set of SLPs. The gNB 105 may, for a next iteration of the iterative process, determine a next plurality of the sets of SLPs to be used to determine a next estimate of the position of the UE 102).  It would have been obvious to one of ordinary skill in the art at before the effective filling data of the claimed invention to perform measurements of a plurality of signal location parameters (SLPs) by configuring a UE with a plurality of Positioning Reference Signal (PRS) resources as taught by Sosnin into the teachings of Lee in order to perform an iterative process to estimate a position of the UE by the gNB.
Regarding claim 2, Lee discloses receiving, by the UE prior to configuration, a transmission including the plurality of PRS resources (see [0135], [0136], [0176], [0178)) from an access node (AN) on a plurality of pre-configured PRS resources in accordance with a transmission schedule of the AN, and wherein the estimating comprises estimating, by the configured UE in response to the sweeping, the plurality of SLPs from the transmission for the plurality of antenna ports and the plurality of PRS resources.
Regarding claim 4, Lee discloses wherein the plurality of PRS resources comprises one or more of: a time allocation; a frequency allocation; a number of antenna ports; a PRS resource index (ID); a PRS Sequence ID; a number of repeated PRS resource occasions; or a beam sweeping indication (see Abstract, [0096], [0123], [0171)).
Regarding claim 5, Lee discloses wherein the first PRS resource from among the plurality of PRS resources is associated with a Synchronization Signal Block (SSB) index (ID) or a Channel-State Information (CSI) Reference Signal (RS) ID (see [0163)).
Regarding claim 6, Lee discloses wherein the estimating comprises: measuring a plurality of reference signal received power (RSRP) measurements for the plurality of antenna ports and the plurality of PRS resources (see Abstract, [0040], [0082]).
Regarding claim 7, Lee discloses applying, by the UE, the preferred antenna port for the first PRS resource (see [0083], [0093], [0120)).
Claim 8 is similar to claim 1. Lee also a base station (BS) or a network (see Abstract) as receiving a report of the BS reception beam identification information in which reception beam each of the at least two PRSs is received, together with the measurement results from the UE (see Fig. 3, [0049], [0161], [0201], [0202)).
Claims 9, 11-14 are similar to claims 2-7. Therefore; claims 9, 11-14 are rejected under a similar rationale.
Claims 15-16, 18-20 are similar to claims 1-7, 8-14. Lee further discloses [0008] wherein the UE may include: a receiver; a transmitter; and a processor configured to control the receiver to measure multiple PRSs to which beamforming is applied and control the transmitter to report measurement results of at least two PRSs among the multiple PRSs to a BS. The multiple PRSs may be received in different transmission beams. The processor may be configured to report to the BS at least one of transmission beam identification information indicating in which transmission beam each of the at least two PRSs is received and resource identification information indicating on which resource each of the at least two PRSs is received, together with the measurement results; and the [0008], Abstract, also disclose that the terminal may report, to the base station, at least one from among transmission beam identification information indicating through which transmission beam each of the at least two PRSs has been received and resource identification information indicating through which resource each of the at least two PRSs has been received, together with the measurement results. Therefore; claims 15-16, 18-20 are rejected under a similar rationale.
Regarding claim 21, wherein the plurality of SLPs comprises a plurality of phase differences, a plurality of times of arrival, plurality of times of arrival timestamps, a plurality of time differences of arrival, a plurality of propagation times, a plurality of propagation delays, a plurality of angles of arrival, a plurality of angles of departure, or plurality of received reference signal power
Claims 22, and 23 are similar to claim 21.  Therefore; claims 22, and 23 are rejected under a similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        KT
October 19, 2022